Exhibit 10.2

 

AKORN, INC. 2014 STOCK OPTION PLAN

 

FORM OF INCENTIVE STOCK OPTION AGREEMENT

 

THIS Incentive Stock Option Agreement (“Award Agreement”) is made and effective
as of [OPTION DATE] (“Date of Grant”) between Akorn, Inc. (the “Corporation”)
and [FIRST NAME — LAST NAME] (the “Participant”) pursuant and subject to the
provisions of the Akorn, Inc. 2014 Stock Option Plan (the “Plan”).  This Award
Agreement is intended to qualify as a grant of Incentive Stock Options within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).  Unless otherwise defined herein, all terms used in this Award
Agreement that are defined in the Plan shall have the meaning as defined in the
Plan.

 

1.                                      Award of Incentive Stock Options. 
Pursuant to the provisions of the Plan, the Corporation will and hereby does
award to the Participant on the Date of Grant [TOTAL NUMBER OF OPTION SHARES
GRANTED] Incentive Stock Options (the “Incentive Stock Options”).  Subject to
the other terms of this Award Agreement, these Incentive Stock Options shall be
exercisable with respect to each installment shown below on or after the date of
vesting applicable to such installment as follows:

 

Vesting Date

 

Number of Shares

 

 

 

[VEST DATE PERIOD1

 

NUMBER OF OPTION SHARES PERIOD1]

 

 

 

[VEST DATE PERIOD2

 

NUMBER OF OPTION SHARES PERIOD2]

 

 

 

[VEST DATE PERIOD3

 

NUMBER OF OPTION SHARES PERIOD3]

 

 

 

[VEST DATE PERIOD4

 

NUMBER OF OPTION SHARES PERIOD4]

 

2.                                      Exercise Price.  The exercise price of
the Incentive Stock Options is [OPTION PRICE] per Share, which is not less than
100% of Fair Market Value of each share price on the Date of Grant.

 

3.                                      Taxation and Withholding.  Upon exercise
of all or any part of the Incentive Stock Options, the Participant will pay or
make adequate arrangements satisfactory to the Corporation to pay the exercise
price per Share of any portion of the Incentive Stock Options which the
Participant will exercise and to satisfy all withholding and payment obligations
payable upon exercise. In the event of any disposition (including any sale) of
such Shares before the later of (a) two years after the Date of Grant or (b) one
year after the date the Participant acquired Shares by exercising the Incentive
Stock Options, except as otherwise provided in Section 424(c) of the Code, or if
any of the Incentive Stock Options is converted into a non-qualified option and
such non-qualified option is exercised, the Corporation may withhold from the
Participant’s remuneration, if any, the minimum statutory amount of federal,
state and local withholding taxes attributable to such amount that is considered
compensation includable in such Participant’s gross income. The Participant
further agrees that, if the Corporation does not withhold an amount from the
Participant’s remuneration sufficient to satisfy the Corporation’s income tax
withholding obligation, the Participant will reimburse the Corporation on
demand, in cash, for the amount under-withheld.

 

1

--------------------------------------------------------------------------------


 

4.                                      Term of Award.

 

(a)                                 In the event the Participant ceases to be a
Service Provider, other than upon the Participant’s death, Disability or
termination for Cause, the Participant may exercise his or her vested Incentive
Stock Options within three (3) months following the Participant’s termination,
and all of Participant’s unvested Incentive Stock Options shall be forfeited as
of such date of termination.

 

(b)                                 If the Participant ceases to be a Service
Provider due to the Participant’s death or Disability, the Participant (or in
the event of death, the authorized representative of the Participant) may
exercise his or her vested Award within twelve (12) months following the
Participant’s death or Disability and all of Participant’s unvested Incentive
Stock Options shall be forfeited as of such date of termination.

 

(c)                                  **[Subject to Section 4(d), if] [If] the
Participant ceases to be a Service Provider due to the Participant’s termination
for Cause, all of Participant’s vested and unvested Incentive Stock Options
shall be forfeited as of such date of termination and will not be exercisable.

 

[**Section 4(d) to be included only upon the determination of the Compensation
Committee.**]

 

(d)                                 **[If the Participant’s employment is
terminated by the Corporation without Cause or by Participant for “Good Reason”
within ninety (90) days prior to and twelve (12) months following a Change in
Control as defined in Sections 2.9 and 12.2 of the Plan, the Participant’s
Incentive Stock Options will automatically become 100% vested.  For purposes of
this Award Agreement, “Good Reason” means the occurrence of any of the
following:

 

(i)                                     a change in the Participant’s employment
status or responsibilities with the Corporation which represents a material and
adverse change from the Participant’s status or responsibilities, or the
assignment to the Participant of any employment duties or responsibilities which
are materially inconsistent with the Participant’s employment status or
responsibilities, or any action by the Corporation that results in a marked
diminution in the Participant’s position, authority, duties or responsibilities
(in either case without sole regard to any change in title or the Corporation’s
status as a public or private entity);

 

(ii)                                  a reduction in the Participant’s base
salary for employment with the Corporation to a level below that in effect at
any time previously (except to the extent such reduction is not due to a Change
in Control and is part of a comprehensive reduction in salary applicable to
employees of the Corporation generally so long as the reduction applicable to
the Participant is comparable to the reduction applied to other employees of the
Corporation at the same career level as the Participant);

 

(iii)                               the Corporation’s requiring the Participant
to be based at any place outside a 50-mile radius from the Participant’s job
location or residence without the Participant’s written consent, except for
travel that is reasonably necessary in connection with the Corporation’s
business;

 

(iv)                              the insolvency or the filing (by any party,
including the Corporation) of a petition for bankruptcy of the Corporation,
which petition is not dismissed within sixty (60) days; or

 

2

--------------------------------------------------------------------------------


 

(v)                                 the failure of the Corporation to obtain an
agreement, satisfactory to the Participant, from any successor corporation or
assigns to assume and agree to maintain this Award Agreement]**

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, in no event may the Award or any part thereof be exercised
after the expiration of [five (5)][[seven (7)] years from the Date of Grant or,
in the event the Participant owns Shares representing more than 10% of the
combined voting power of all classes of stock of the Corporation or any
Affiliate of the Corporation, in no event may the Incentive Stock Options or any
part thereof be exercised after the expiration of five (5) years from the Date
of Grant.

 

(f)                                   If after the Participant ceases to be a
Service Provider for any reason the exercise of the Incentive Stock Options is
prohibited because the exercise of the Incentive Stock Options would violate the
registration requirements under the Securities Act of 1933, as amended, or any
other state or federal securities law or the rules of any securities exchange or
interdealer quotation system, then the expiration of the Incentive Stock Options
shall be tolled until the date that is thirty (30) days after the end of the
period during which the exercise of the Incentive Stock Options would be in
violation of such registration or other securities requirements.

 

5.                                      Award an Incentive Stock Option. It is
intended that this Award shall be treated as an incentive stock option under
Section 422 of the Code.  If the Award is determined not to be an incentive
stock option, the Participant understands that the Corporation is not
responsible to compensate him or her or otherwise make up for the treatment of
the Award as a non-qualified option and not as an incentive stock option.

 

6.                                      Participant Acknowledgments. By
executing this Award Agreement, Participant acknowledges and agrees as follows:

 

(a)                                 Participant understands that upon exercise
of the Incentive Stock Options he or she may be subject to alternative minimum
tax as a result of such exercise.

 

(b)                                 Participant and his or her transferees have
no rights as a shareholder with respect to any Shares covered by this Award
Agreement until the date of the issuance of a stock certificate for such Shares.

 

(c)                                  The Corporation is not providing
Participant with advice, warranties or representations regarding any of the
legal or tax effects to Participant with respect to this Award Agreement.

 

(d)                                 Participant acknowledges that he or she is
familiar with the terms of the grant made to him or her under this Award
Agreement and the Plan, that he or she has been encouraged by the Corporation to
discuss the grant and the Plan with his or her own legal and tax advisers, and
that he or she agrees to be bound by the terms of the grant and the Plan.

 

7.                                      Notice of Exercise.  The Incentive Stock
Options may be exercised, to the extent specified above, by delivering written
notice of exercise together with the exercise price to the Secretary of the
Corporation, or to such other person as the Corporation may designate, during
regular business hours, together with such additional documents as the
Corporation may then require pursuant to the Plan.  The notice must specify the
number of Shares to be purchased upon exercise and a date within fifteen (15)
days after receipt of the notice by the Corporation on which the purchase is to
be completed.

 

3

--------------------------------------------------------------------------------


 

8.                                      Transferability.  This Award Agreement
is not transferable, except by will or by the laws of descent and distribution,
and shall be exercisable during the Participant’s life only by the Participant. 
However, the Participant may designate a third party who, in the event of his or
her death, would be entitled to exercise the Incentive Stock Options by
providing a written notice in a form satisfactory to the Secretary of the
Corporation.

 

9.                                      State Securities Laws.  Notwithstanding
the other provisions of this Award Agreement, in the event the Participant is or
becomes a resident of any state other than the State of Illinois, the
Corporation may, in its reasonable discretion, determine that the registration
or qualification of the Shares covered by this Award Agreement is necessary or
desirable as a condition of or in connection with the exercise of the Incentive
Stock Options.  If the Corporation makes such a determination, the Incentive
Stock Options may not be exercised in whole or in part unless and until such
registration or qualification shall have been effected or obtained free of any
conditions not acceptable to the Corporation in its reasonable discretion.  The
Corporation shall use good faith reasonable efforts to obtain or effect such
registration or qualification, but is not required to obtain or effect such
registration or qualification.  Further, the Corporation shall in no case be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation.

 

10.                               Successors and Assigns.  Except as otherwise
expressly provided herein, this Award Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective representatives,
successors and assigns.  Participant may not assign any of his or her rights or
delegate any of his or her duties hereunder, without the written consent of the
Corporation, which may be withheld in its sole and absolute discretion, and any
such attempted assignment or delegation without such consent shall be void.

 

11.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given on the second business day following the date mailed by United
States Mail, postage prepaid, to the parties or their assignees at the following
addresses, or at such other address as shall be given in writing by either party
to the other:

 

Corporation:

Human Resources Department

 

cc: Legal Department

 

Akorn, Inc.

 

1925 West Field Court

 

Suite #300

 

Lake Forest, Illinois 60045

 

 

Participant:

[FIRST NAME - LAST NAME]

 

[ADDRESS LINE]

 

[CITY, STATE ZIPCODE]

 

12.                               Choice of Law and Venue.  The Plan and this
Award Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of the State of Illinois, without giving effect to the conflict of
laws provisions thereof.  Any legal proceeding arising out of this Award
Agreement shall be brought only in a state or federal court of competent
jurisdiction located in Chicago, Illinois.

 

13.                               Amendment.  This Award Agreement may be
amended or modified only by the written agreement of all parties hereto.

 

4

--------------------------------------------------------------------------------


 

14.                               Entire Agreement.  The Plan and this Award
Agreement and the other documents delivered hereunder constitute the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof, and supersedes all prior agreements, understanding,
inducements or conditions, express or implied, oral or written, relating to the
subject matter hereof, except as herein contained.  The express terms of the
Plan and this Award Agreement control and supersede any course of performance
and/or usage of trade inconsistent with any of the terms hereof.

 

15.                               Attorney Fees.  If any legal action is
necessary to enforce the terms of this Award Agreement, the prevailing party
shall be entitled to recover, in addition to other amounts to which the
prevailing party may be entitled, actual attorneys’ fees and costs.

 

16.                               Severability.  The provisions of this Award
Agreement are severable.  In the event that one or more of the provisions
contained in the Plan or this Award Agreement or in any other agreement referred
to herein shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity or unenforceability shall not affect the
remaining provisions of the Plan or the Award Agreement.  Further a court of
competent jurisdiction shall have the authority to rewrite, interpret or
construe the terms of the Plan and Award Agreement so as to render them
enforceable to the maximum extent allowed by law, consistent with the intent of
the parties as evidenced hereby.

 

17.                               Counterparts.  This Award Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

 

18.                               Additional Conditions to Issuance of Shares. 
The exercise of the Incentive Stock Options and the issuance and transfer of
Shares shall be subject to compliance by the Corporation and the Participant
with all applicable requirements of federal and state securities laws and with
all applicable requirements of any stock exchange on which the Corporation’s
Shares may be listed. No Shares shall be issued pursuant to this Award Agreement
unless and until any then applicable requirements of state or federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Corporation and its counsel. The Participant understands that the Corporation is
under no obligation to register the shares with the Securities and Exchange
Commission, any state securities commission or any stock exchange to effect such
compliance.

 

If at any time the Corporation will determine, in its discretion, that the
listing, registration, qualification or rule compliance of the Shares upon any
securities exchange or under any state or federal law, the tax code and related
regulations or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his or her estate) hereunder, such issuance will not occur
unless and until such listing, registration, qualification, rule compliance,
consent or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Corporation.  Where the Corporation determines
that the delivery of the payment of any Shares will violate U.S. federal
securities laws or any other applicable securities or exchange control laws, the
Corporation will defer delivery until the earliest date at which the Corporation
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Corporation will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority or
securities exchange.

 

19.                               Section 409A. The intent of the parties is
that benefits under this Award Agreement be exempt from the provisions of
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
agreement shall be interpreted to be limited, construed and interpreted in
accordance with such intent. In no event whatsoever shall the Corporation be
liable for any additional tax, interest or

 

5

--------------------------------------------------------------------------------


 

penalties that may be imposed on Participant by Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code hereunder or
otherwise.

 

20.                               Clawback Policy. Notwithstanding any provision
of the Plan or this Award Agreement to the contrary, outstanding Incentive Stock
Options may be cancelled, and the Corporation may require the Participant to
return Shares (or the value of such Shares when originally paid to the
Participant) and any other amount required by applicable law and the
Corporation’s Clawback Policy to be returned, in the event that such repayment
is required in order to comply with the Company’s Clawback Policy and with any
laws or regulations relating to restatements of the Corporation’s publicly
reported financial results.

 

6

--------------------------------------------------------------------------------


 

ACCEPTANCE AND ACKNOWLEDGMENT

 

I, [FIRST NAME — LAST NAME] a resident of the State of [STATE], accept this
Award of Incentive Stock Options described in this Award Agreement and in the
Plan, and acknowledge receipt of a copy of the Plan and this Award Agreement.  I
further acknowledge that I have read the Plan and Award Agreement carefully, I
fully understand their contents, and I agree to be bound by the same.

 

7

--------------------------------------------------------------------------------